



COURT OF APPEAL FOR ONTARIO

CITATION: Fielding v. Fielding, 2015 ONCA 901

DATE: 20151218

DOCKET: C57610 and C58803

Feldman, Lauwers and Benotto JJ.A.

BETWEEN

Victoria Fielding

Applicant (Appellant)

and

John Craig Fielding

Respondent (Respondent)

Gary S. Joseph and Elissa H. Gamus, for the appellant

Ilana Zylberman Dembo and Michael Zalev, for the
    respondent

Heard: October 28, 2015

On appeal from the order of Justice J. Mackinnon of the
    Superior Court of Justice, dated August 6, 2013, with reasons reported at 2013
    ONSC 5102, and from the costs order dated January 7, 2014, with reasons
    reported at 2014 ONSC 100; and on appeal from the order of Justice R.E. Mesbur
    of the Superior Court of Justice, dated April 9, 2014, with reasons reported at
    2014 ONSC 2272, and from the costs order dated August 25, 2014.

Benotto J.A.:

[1]

The parties to this appeal are physicians who were married and lived together
    for seventeen years until their separation in late December 2010. Because they
    share the same last name, I will refer to them as the husband/father and the wife/mother.

[2]

The litigation that ensued between the couple can quite fairly be described
    as high-conflict. There were two trials: one for custody and the other for the
    financial issues.

[3]

The wife appealed both decisions, including their respective costs
    awards. The two appeals were heard together. For the reasons that follow, I
    would dismiss both appeals.

CUSTODY

[4]

There are three children of the marriage: Katie (now 19 years old), and
    twins, Sean and Natalie (now 17 years old).

[5]

Even prior to separation, parenting disputes arose. The father sought
    sole custody of Katie and Sean and joint custody of Natalie, who he agreed
    would live primarily with her mother. His position was that the mothers
    behaviour led to relationship problems with Katie and Sean, and that his
    relationship with Natalie needed to improve. The mother sought sole custody of all
    three children with no access to the father until approved by a family
    therapist. Her position was that the father had alienated Katie and Sean from
    her, and that he had essentially abandoned Natalie.

[6]

The family dynamics were dysfunctional and the children have suffered
    the effects. Katie has been diagnosed with Adjustment Disorder and Generalized
    Anxiety Disorder and has a difficult relationship with her mother. The mother
    discouraged Sean from spending time with his father. Sean moved to his fathers
    home where Katie already lived. Natalie continues to reside with her mother and
    has limited contact with her father.

[7]

The record discloses countless examples of both parents acting
    unreasonably and not in the best interests of their children.

[8]

There has been no shortage of professionals involved with this family.
    Shortly after the separation, the parties jointly retained Dr. Peter Sutton to
    conduct a custody and access assessment. He made interim recommendations, which
    included the appointment of a parenting co-ordinator. Even with the parenting
    co-ordinator, the parties could not agree on a parenting schedule or plan. Dr.
    Lojkasek was retained for family therapy. This broke down as well.

[9]

Meanwhile, no progress was made with respect to Dr. Suttons interim
    recommendations. The parties ultimately returned to him to continue the
    assessment.

[10]

In
    addition to the professionals assisting the parties, there were multiple
    attendances before experienced family law judges. They were unable to resolve
    the parenting issues and the matter went to trial in February 2013. The custody
    trial, before J. Mackinnon J., lasted 15 days.

[11]

Dr.
    Sutton testified. He made extensive custody recommendations, which included
    therapy. The mother disputed the validity of Dr. Suttons recommendations and
    proposed that the court prefer the generic opinion of Dr. Amy Baker with
    respect to parental alienation. Dr. Baker had never met the family.

[12]

The
    trial judge accepted the recommendations of Dr. Sutton, including the proposed
    and somewhat controversial dyadic therapy for Katie. She concluded that this
    was a case of mixed alienation and denied the custody changes sought by the
    mother. She ordered that the father have sole custody of Katie and Sean, and
    the mother have sole custody of Natalie.

[13]

The
    difficulties faced by the trial judge in this case are summarized in the
    following passage from her reasons (at para. 27):

In some ways, the trial was only ostensibly about the children.
    The driving force frequently appeared to be the animus between the parents
    which seemed to me to be alive and flourishing  It is questionable whether any
    trial outcome could actually repair these damaged relationships, that is,
    accomplish what the parents with so much professional assistance have been
    unable to accomplish.

[14]

On
    appeal, the mother sought to re-litigate the findings of the trial judge in
    accepting Dr. Suttons recommendations and proposed therapy.

[15]

I
    would dismiss the appeal with respect to custody for two reasons.

[16]

First,
    it was open to the trial judge to accept the recommendations of the jointly
    chosen assessor. She was entitled to accept Dr. Suttons opinion that this was
    a case of mixed parental alienation. She addressed the criticisms of his report
    and testimony, and made findings of fact based on the evidence.

[17]

Second,
    and even more importantly, time has overtaken the custody issue so that this
    appeal is moot. Katie is 19 years old. Sean and Natalie will be 18 in August. Their
    actions have given voice to their wishes and demonstrate their capacity for
    self-determination. Custody legislation and jurisprudence concerns children,
    not young adults.

[18]

This
    matter should not have been the subject of an appeal. That the appeal was
    brought, replete with extensive fresh evidence, sadly verifies the trial
    judges observations that the children were but the ostensible issue.

[19]

The
    mother also sought leave to appeal the $345,000 in costs awarded against her in
    the custody trial. In light of the trial judges factual findings, and the
    discretionary nature of costs (discussed in more detail below), I would not
    grant leave to appeal the costs.

FINANCIAL ISSUES

[20]

The
    husband is a plastic surgeon. The wife was a urologist.

[21]

At
    the time of marriage, the husband owned a large home in Toronto that became the
    matrimonial home. Title to the matrimonial home remained in the husbands name.
    The agreed upon value of the home at the date of separation was $1.97 million.

[22]

At
    the time of the trial, Natalie and her mother had been living in the home since
    the separation. The wife contributed to the house both before and during the
    marriage. The parties enjoyed a very comfortable upper-middle class lifestyle.

[23]

The
    wife had a busy medical practice in the early years of the marriage. After
    Katies birth, she could not return to the same level of full-time practice.

[24]

In
    the early 2000s, she began to experience vision problems. Eventually, she was
    diagnosed with a hereditary degenerative eye condition that would prevent her
    from working as a urologist. She withdrew from practice in 2007 and as a result
    of her insurance plan, she was receiving annual tax-free disability benefits of
    about $114,000 (increasing at 7% per year) at the time of trial. Along with her
    investments, she earned about $220,000 annually. The husbands annual income from
    his plastic surgery practice was agreed to be $850,000.

[25]

The
    trial of the financial issues included a calculation of the net family property
    (the NFP) of each party, the wifes entitlement to support and a sharing of
    the extraordinary (section 7) expenses for the children.

[26]

The
    trial began in February 2014, before Mesbur J., a year after the custody trial.
    Following a 10-day trial, the trial judge ordered, among other things:

·

An equal division of NFP resulting in an equalization payment to the
    wife of $1,384,704.50 without pre-judgment interest;

·

Spousal support to the wife of $10,000 per month, not indexed, plus
    a lump sum retroactive payment of $124,208 (reduced by 35% from $175,500 to
    reflect the tax consequences);

·

Shared s. 7 expenses with the wife paying 32% and the husband paying
    68%;

·

The husband maintains the wife on his extended medical and dental
    coverage;

·

Both the husband and wife obtain life insurance to protect their
    support obligations; and

·

Costs to the husband in the amount of $210,015.50.

[27]

The
    wife has appealed each of these findings.

(1)

Equalization Payment

[28]

The
    wife raises three issues with respect to the equalization payment:

1.

The mortgage owed by the husband on the date of marriage should have
    been included in his NFP;

2.

There should have been an unequal division of NFP in the wifes favour;
    and

3.

Pre-judgment interest (PJI) should have been added to the equalization
    payment.

(i)

The Mortgage

[29]

The
Family Law Act
, R.S.O. 1990, c. F.3, s. 5(1), provides that a spouses
    NFP is to be equalized on divorce. NFP is  with some exceptions, and to
    somewhat over-generalize  the increase in a spouses net worth during
    cohabitation.

[30]

The
    matrimonial home, however, receives exceptional treatment. A spouse is not
    permitted to deduct the value of a matrimonial home owned at the date of
    marriage. Further, under s. 4(1) of the
Family Law Act
,

if a
    debt or liability is related directly to the acquisition or significant
    improvement of a matrimonial home, it is not included in the calculation of
    the NFP.

[31]

The
    wife submits that the trial judge erred in failing to include the amount of the
    mortgage on the matrimonial home on the date of marriage in the calculation of
    the husbands NFP. Had the mortgage been included, the husbands NFP would have
    been higher and so too the equalization payment to the wife.

[32]

The
    mortgage on the matrimonial home at the date of marriage was $415,000. The
    wifes calculation of the husbands NFP included this amount. It is important
    to recall that the inclusion of a premarital debt increases a spouses NFP.

[33]

The
    wife submits that the mortgage debt did not relate directly to the acquisition
    of significant improvement of the matrimonial home. Rather, she argues, the
    mortgages that the husband obtained to acquire his initial 50% interest in the
    home were to be paid off well in advance of the mortgage on the property at the
    date of marriage.

[34]

The
    trial judge concluded that the mortgage on the matrimonial home at the date of
    marriage related directly to its acquisition or significant improvement, as it
    replaced the financing used to acquire or maintain the property. As such, pursuant
    to s. 4(1) of the
Family Law Act
, the mortgage was not included in the
    calculation of the husbands NFP.

[35]

In
    the result, the $415,000 was not included in the husbands NFP. This reduced
    the wifes calculation of his NFP by $415,000. In turn, it reduced the
    equalization payment to her by half that amount, or $207,500.

[36]

In
    my view, this decision by the trial judge was a clear application of the
    statutory framework to a finding of fact based on the evidence at trial. No
    misapprehension of the evidence has been shown.

(ii)

Unequal Division

[37]

The
    wife also claims she is entitled to an unequal division of NFP. Section 5(6) of
    the
Family Law Act
sets out the circumstances under which a variation
    in the presumptive equal sharing of NFP can occur:

The court may award a spouse an amount that is more
    or less than half the difference between the net family properties if the court
    is of the opinion that equalizing the net family properties would be
    unconscionable, having regard to,

(a) a spouses failure to disclose to the other
    spouse debts or other liabilities existing at the date of the marriage;

(b) the fact that debts or other liabilities claimed
    in reduction of a spouses net family property were incurred recklessly or in
    bad faith;

(c) the part of a spouses net family property that
    consists of gifts made by the other spouse;

(d) a spouses intentional or reckless depletion of
    his or her net family property;

(e) the fact that the amount a spouse would otherwise
    receive under subsection (1), (2) or (3) is disproportionately large in
    relation to a period of cohabitation that is less than five years;

(f) the fact that one spouse has incurred a
    disproportionately larger amount of debts or other liabilities than the other
    spouse for the support of the family;

(g) a written agreement between the spouses that is
    not a domestic contract; or

(h) any other circumstance relating to the
    acquisition, disposition, preservation, maintenance or improvement of property.

[38]

The
    threshold of unconscionability under s. 5(6) is exceptionally high. The
    jurisprudence is clear that circumstances which are unfair, harsh or
    unjust alone do not meet the test. To cross the threshold, an equal division
    of NFP must shock the conscience of the court: see
Serra v. Serra
,
    2009 ONCA 105, 93 O.R. (3d) 161, at para. 47.

[39]

The
    wife bases her request for an unequal division of the NFP on the fact that the value
    of the matrimonial home increased as a result of her contributions. Because she
    would not share in that increase, she also asserts that she was entitled to a
    constructive or resulting trust in the matrimonial home.

[40]

The
    trial judge found that any potential unjust enrichment had been adequately
    compensated by the equalization calculation. The wife was able to shelter her
    premarital assets while the husband was not. The trial judge noted that the
    wife sold her home shortly after the marriage. Contributions she made to the
    matrimonial home came from these funds and other premarital assets which she
    was able to deduct from her NFP. The husband, whose main asset was the
    matrimonial home, was not able to claim the deduction. Therefore, any potential
    unjust enrichment arising from the wifes contributions to the matrimonial home
    has been more than adequately compensated by the equalization calculation. The
    trial judge further concluded that the threshold for finding unconscionability
    is exceptionally high and had not been met on these facts.

[41]

I
    do not agree that the trial judge erred. First, there was no misapprehension of
    the evidence on the part of the trial judge. The discretionary decision to
    refuse to grant an unequal division of NFP was grounded in the evidence and her
    factual findings. Second, none of the eight enumerated criteria were met by the
    wife.

(iii)

Pre-judgment Interest

[42]

The
    trial judge declined to order PJI on the equalization payment. She noted that
    the wife had use of the matrimonial home from the period of separation. The
    wife lived in the home and had the advantage of the asset. We were advised
    during oral submissions that the wife paid no occupation rent. Meanwhile, the
    husband did not have the use of the asset or the income from its value. The
    trial judge exercised her discretion to decline to order PJI.

[43]

I
    would not interfere with this exercise of discretion by the trial judge. The
    granting of PJI is discretionary. This court confirmed in
Burgess v. Burgess
(1995), 24 O.R. (3d) 547 (C.A.) at 552, that PJI is discretionary and may not
    be awarded where the payor spouse cannot realize on the asset giving rise to
    the equalization payment until after the trial, does not have the use of it
    prior to trial [and] the asset generates no income.

(2)

Spousal Support

[44]

The
    wife raises three issues with respect to the spousal support award:

1.

The amount is too low;

2.

The payments should have been indexed to the cost of living; and

3.

The tax deduction for the retroactive spousal support should not have
    been made.

[45]

The
    trial judge ordered $10,000 per month in spousal support to the wife.

[46]

The
    wife submits that the trial judge erred in the analysis of her needs. In long-term
    marriages, she submits, there should be some semblance of equality in the
    standard of living of the parties after separation. She also refers to the high
    cost of living in Toronto and her disability, arguing that a spouse
    experiencing medical problems in conjunction with a restricted ability to work
    calls for a higher quantum. In short, she submits that there should be an
    equalization of the spouses net disposable income (NDI).

[47]

The
    trial judge awarded the wife unlimited term spousal support. She considered the
    Spousal Support Advisory Guidelines (the SSAGs) and concluded they were instructive,
    but did not apply to payors with income over $350,000. The SSAGs suggest a
    range from $7,365 to $10,328.

[48]

The
    trial judge concluded that $10,000 is appropriate, as it would provide the wife
    with sufficient funds to meet her reasonable needs, above the almost $16,500
    per month (or $198,000 per year) after tax that she received from her income
    and child support payments.

[49]

The
    trial judge then declined to adjust the payments annually for cost of living
    because the husbands income had no automatic indexation. She noted that the
    wifes disability payments were indexed, so she already had, from other
    sources, significant inflation protection.

[50]

I
    would not interfere with the trial judges determination of spousal support. Equalization
    of income (or NDI) has never been the basis upon which spousal support is
    determined in Canada. Moreover, the wifes income, including support, investment
    income and disability payments, is more than enough to support her reasonable
    needs. The decision regarding indexation is reasonable and fell within the
    trial judges discretion.

[51]

I
    turn now to the issue of the tax deduction on the retroactive spousal support
    award.

[52]

The
    trial judge adjusted the spousal support retroactively and calculated the amount
    owing by way of a lump sum. Unlike periodic spousal support payments, a lump
    sum payment is not taxable to the recipient, nor is it deductible to the payor.
    As a result, the trial judge discounted the payment by 35% to reflect the
    tax-free nature of the payment.

[53]

I
    can see no basis to interfere with the trial judges award. The wife is not
    correct that the payments will be taxable to her. In oral submissions before
    this court, she put forward the position that the trial judge should have
    directed the parties to refile some of their most recent tax returns in order
    to equalize the tax consequences.

[54]

First,
    the trial judge was not required to do so. Second, given the ongoing animosity
    between the parties, it was reasonable to make a decision that offered
    finality. Third, the wife specifically requested at trial that the award be
    tax-free. It is not open to her to alter that request on appeal.

(3)

Child Support: Section 7 Expenses

[55]

The
    wife alleges that the trial judge erred in allowing some extraordinary expenses
    and in disallowing others. However, it is not clear what relief she is seeking.
    She has not particularized any error on the part of the trial judge. On this
    basis, as well as the discretionary nature of the award, I would not interfere
    with the trial judges order.

(4)

Insurance and Benefits

[56]

The
    wife claimed that the trial judge erred in failing to order that all children
    be designated as beneficiaries on the husbands health plan. In fact, all
    children are covered so there is no issue to be resolved here.

[57]

Further,
    the wife submitted that the trial judge should have placed all children, not
    just Natalie, on the husbands life insurance policy. The husband took no issue
    with both parties listing all three children as beneficiaries on their life
    insurance policies. Again, there is no issue to be resolved here.

(5)

Costs

[58]

The
    wife seeks leave to appeal the costs ordered against her on the financial
    issues trial.

[59]

The
    trial judge found that each party had been successful on some issues. She
    rejected the husbands arguments as to spousal support and rejected the wifes position
    on unequal division, PJI and indexing of spousal support.

[60]

The
    trial judge also reviewed the settlement positions prior to trial. She
    concluded the wifes offers to settle were unreasonable, as, on the last offer,
    she asked for $12,500 in spousal support per month and forgiveness of $145,000
    in costs from the custody trial. The trial judge found that the husband put
    forward a very reasonable offer and was willing to accept the settlement conference
    judges recommendations. In the end, the trial judge found that the husband was
    entitled to partial recovery of costs.

[61]

Having
    found the husband was entitled to costs, the trial judge went on to reduce
    them. She did this because of his delayed financial disclosure. The amount of
    the reduction was $25,750, leaving an order for costs payable in the amount of $210,015.50.

[62]

The
    wife raises three issues with respect to the costs award:

1.

The amount of the reduction in costs was not enough having regard to the
    trial judges finding that the husbands financial disclosure had been
    difficult and lacking;

2.

The husbands settlement offer should not have been considered because
    it was served immediately before trial; and

3.

Success was not divided.

[63]

I
    will address these issues sequentially and then comment on the quantum of
    costs.

(i)

Disclosure

[64]

The
    most basic obligation in family law is the duty to disclose financial
    information. This requirement should be automatic. It is immediate and ongoing.
    Failure to abide by this fundamental principle impedes the progress of the
    action, causes delay and generally acts to the disadvantage of the opposite
    party. It also impacts the administration of justice. Unnecessary judicial time
    is spent and the final adjudication is stalled.

[65]

Certainly
    the trial judge was justified in reducing the costs to reflect her findings. The
    question is this: did she reduce them enough?

[66]

Here, it is helpful to review rule 24 of the
Family Law
    Rules
, O. Reg. 114/99, which deals with costs. In summary, the relevant
    subsections provide as follows:


·

(1) The successful party is presumed to be entitled to costs;

·

(4) A successful party who has behaved unreasonably may be
    deprived of all or part of their costs;

·

(5) In deciding whether a party has behaved reasonably or
    unreasonably the court looks to:

·

The partys behaviour, including
    whether the party made an offer;

·

The reasonableness of any offer;

·

Any offer the party withdrew or
    failed to accept; and

·

(6) If success is divided, the court may apportion costs.

[67]

Costs
    awards are quintessentially discretionary: see
Nolan v. Kerry

(Canada)
    Inc.
, 2009 SCC 39, [2009] 2 S.C.R. 678, at para. 126.

[68]

Discretionary
    costs decisions should only be set aside on appeal if the court below has made
    an error in principle or if the costs award is plainly wrong: see
Hamilton
    v. Open Window Bakery Ltd.
, 2004 SCC 9, [2004] 1 S.C.R. 303, at para. 27; and
Sun Indalex Finance, LLC v. United Steelworkers
, 2013 SCC 6, [2013] 1
    S.C.R. 271, at para. 247.

[69]

In
    family law, there is arguably even greater reason to afford deference to the
    quantum of costs awarded. There is, just as the Supreme Court noted in
Hickey
    v. Hickey
, [1999] 2 S.C.R. 518, at para. 12, significant deference to
    costs awards in relation to spousal support orders:

[Significant deference] avoids giving parties an incentive to
    appeal judgments and incur added expenses in the hope that the appeal court
    will have a different appreciation of the relevant factors and evidence. This
    approach promotes finality in family law litigation.

[70]

While
    the trial judge could have reduced the costs more than she did, her choice of
    quantum did not constitute a material error, a serious misapprehension of the
    evidence or an error in law, as would be required for this court to intervene.

[71]

Rule
    24 emphasizes the discretionary nature of the family law costs awards. Subrule
    24(11) contains a list of factors for the court to consider and balance in
    exercising its discretion to award costs.

Subrule 24(1) creates a
    presumption that a successful party will be granted costs. At the same time,
    subrule 24(4) gives the court the discretion to deprive a successful party of
    all or part of his or her costs if the party behaved unreasonably. Likewise,
    subrule 24(6) gives courts the discretion to apportion costs when success is
    divided. This is in contrast this to subrule 24(8), which requires the court to
    order full recovery of costs upon making a finding of bad faith.

[72]

Here,
    the trial judge referred to rule 24 of the
Family Law Rules
, the
    factors enumerated therein, and exercised her discretion to award costs to the
    husband but also to reduce this award in accordance with his unreasonable
    behaviour. She considered the husbands failure to provide timely disclosure
    and balanced this unreasonable behaviour against the wifes unreasonably high
    offer requests and unwillingness to accept the settlement conference judges
    recommendation, which the husband was willing to accept.

[73]

In
    this context, I find that she made no reversible error in her costs award.

(ii)

Timing of Husbands Offer

[74]

The
    wife argues that the offer was not made seven days before trial as contemplated
    by r. 18(14), which provides that a party is entitled to full recovery of costs
    if an offer is made at least seven days before trial and not accepted.

[75]

This
    submission misses two important points.

[76]

First,
    r. 18(16) provides that:

When the court
exercises its discretion
over costs, it
may

take into account any written offer to settle, the date it was made and its
    terms, even if subrule (14) does not apply. [Emphasis added.]

[77]

This
    rule emphasizes both the discretionary nature of a costs award and the courts
    ability to consider all offers, whenever they are made. The trial judge reviewed
    four of the wifes offers to settle (only one of which remained open at the
    time of trial) and the husbands five offers.

[78]

Second,
    the wifes submission ignores the context in which the last offer was made. The
    judicial case management component to the
Family Law Rules
was
    specifically designed to encourage resolution. There are multiple and ongoing opportunities
    for the parties to resolve their issues with the assistance of a judge. In each
    of the case conference, settlement conference and trial management conference,
    the purpose is to explore the chances of settling the case.

[79]

For
    that reason, settlement conferences are offered to the parties immediately
    before trial when the parties are ready to proceed to trial. Parties are
    encouraged to resolve the case with the benefit of a judges insight and
    assistance to craft a resolution.

[80]

Having
    met with the parties and reviewed their material, the settlement conference
    judge made a recommendation that the husband accepted. This offer was open at
    the date of trial. It could not have been made earlier because the settlement
    conference was held immediately before trial  as contemplated by the ongoing
    nature of judicial case management.

[81]

The
    wife did not accept the settlement conference judges recommendation. It was
    her right not to accept it. However, by proceeding to trial, she took the risk
    that based on the trial result, she may have to pay costs.

[82]

The
    result after a 10-day trial mirrored the recommendation by the judge and the
    offer by the husband. Just as disclosure is an integral part of a family law
    case, so too is the need for parties to take reasonable positions or suffer the
    risk of costs.

(iii)

Divided Success

[83]

In
    determining success at trial, the trial judge did more than consider the
    husbands last offer. She also reviewed the provisions of the
Family Law
    Rules
, asked for submissions, thoroughly analysed the multiple interim
    orders made (including the references to costs), and examined the ongoing
    positions of the parties. The trial judge was in the best position to make this
    determination. She did so on the basis of the record, the evidence at trial and
    the positions put forward by the parties.

(iv)

Quantum

[84]

Lastly,
    I address the quantum of the costs award. Both parties presented bills of costs
    that were high. This reflects the risks of family law litigation.

[85]

Litigation
    is expensive. Unlike some types of litigation, in family law, there is no
    impersonal corporation injecting funds into the settlement or judgment. The
    family is spending its own money, thereby reducing what is left to live on. Every
    day that family law litigation continues, the legal costs mount and the money
    for the family diminishes. This is but one of the many reasons for the emphasis
    on resolution.

[86]

The
    quantum of costs here is high. Over 85% of the costs awarded to the husband relate
    to the trial. Trials are very expensive. As I set out above, there are  as
    there were here  resources available to assist parties to avoid a trial. When
    there are many issues at play, the trial costs are even higher. When a party
    rejects a reasonable offer, the risk of a substantial order for costs is
    assumed. I would not interfere with the trial judges assessment as to quantum.

[87]

For
    all of these reasons, I would grant leave to appeal the costs award for the
    trial on the financial issues, but I would not interfere with the trial judges
    discretionary decision.

DISPOSITION

[88]

I
    would dismiss the appeals with costs payable to the respondent in the amount of
    $50,000, inclusive of disbursements and HST.

Released: December 18, 2015

M.L. Benotto J.A.

I agree K. Feldman
    J.A.

I agree P. Lauwers
    J.A.


